The stay in this case can be continued until the entry of the order determining the appeal from the order of the Special Term denying the motion to send the issues of this case to trial before a jury, upon condition that the appeal from such order be argued or submitted on May first. The appellant can also have in this court the original papers upon which the other orders were granted, and submit the appeal from those orders on the same day without printing the papers on appeal. No costs of this application. Present •—Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ.